DETAILED ACTION
Applicants response and amendments (filed on 09/27/2021) to the office action dated 07/30/2021 are entered and considered. Claims 1, 3, 4, 6-10, 13-15, 19, 20, and 23-31 have been canceled. Claim 16 is newly amended. Claims 32-37 are newly added.
Claims 16 and 32-37 are currently under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Response to Amendment
	The rejection(s) of claims 1, 3, 4, 6-10, 13, 15, and 30 under 35 U.S.C. 103 and double patenting are moot as the claims have been canceled. The rejection of claim 16 under 35 U.S.C. 103 has been modified to address the newly amended claim. Additionally, the rejection of claim 16 under obviousness type double patenting has been modified to address the newly amended claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 35-37- Claims 16 and 35-37 recite the term “immunologically polarized”. It is not clear how this term is intended to limit the instant claims. Throughout the specification it is disclosed that mesenchymal stem cells (MSCs) are polarized by stimulating an unstimulated population of MSCs with a medium comprising a toll-like receptor (TLR) ligand, indicating that the cells are induced or stimulated to exhibit a specific phenotype. For example, the specification teaches that MSCs can be treated (i.e. stimulated) with either TLR4 or TLR3 to produce either “Type 1 polarized” or “Type 2 polarized” MSCs, respectively (Specification pages 33-35). However, the specification does not define the term “immunologically polarized” making it unclear how this term is intended to limit the claim. As such, the metes and bounds of the claimed invention are unclear.
For purposes of examination, the term “immunologically polarized” is interpreted as MSCs that have been stimulated or induced to have anti-inflammatory properties. 
Additionally, claim 16 recites “a second inducing agent” in line 6. There is insufficient antecedent basis for this limitation in the claim as no first inducing agent is disclosed in the claim.
Regarding claims 32-37- Claims 32-34 are rejected due to their dependency on a rejected base claim. Similarly, and in addition to the discussion above, claims 35-37 are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt, previously cited) in view of Tang et al. Journal of Cellular Biochemistry, vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al, previously cited) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al). 
Regarding claims 16 and 32- Betancourt teaches that many human diseases are caused or exacerbated by inappropriate inflammation that is refractory to most current treatment protocols (Page 1, lines 9-10). Additionally, Betancourt teaches that while stem cell-based therapies have received increasing attention for the treatment of such diseases, there is an inability to predict how a population of mixed cells will behave once introduced into a patient (Page 1, lines 26-31; Page 2, lines 1-6). As such, Betancourt teaches a method of stimulating mesenchymal stem cells (MSCs) to have either a pro-inflammatory MSC1 phenotype (referred to as START-IT) or anti-inflammatory MSC2 phenotype (referred to as STOP-IT) (Abstract; Fig. 1; Page 8, lines 10-13; Page 12, lines 20-34). Betancourt teaches that MSCs can be stimulated to produce an anti-inflammatory MSC2 phenotype by priming unstimulated MSCs with a TLR3 ligand such as poly (I:C) or poly (A:U) (Page 2, line 23-29; page 18, lines 2-31; Page 24, lines 14-32). MSC priming was achieved by culturing human MSCs (hMSCs) until 60-70% confluency in growth medium (i.e. unstimulated), adding TLR agonist to the fresh growth medium, and culturing the cells for 1 hour (i.e. contacting the unstimulated MSCs with TLR3-) (Page 18, lines 14-24). MSCs polarized towards an MSC2 phenotype (those stimulated with a TLR3 ligand) were demonstrated to produce anti-inflammatory mediators such as IL-1RA, IL-4, IL-10, and indoleamine- 2,3-dioxygenase (IDO) (Page 2, lines 30-33; Page 3, lines 1-6; Figs. 1a and b; Fig. 8a). 
Regarding claim 35- Betancourt teaches an isolated mesenchymal stem cell stimulated with at least one TLR3 ligand that exhibits increased secretion of interleukin (IL)-4, IL-10, indoleamine-2, 3-dixoygenase (IDO) (Page 2, lines 30-33; Page 3, lines 1-6).
Regarding claim 36- The recitation of “for use in treating an inflammatory or autoimmune condition” is considered an intended use of the population of immunologically polarized MSCs. The intended use of a composition serves to limit the claims only when such a use imparts structural limitations on the product itself. In the instant case, the intended use does not serve to impart any structural limitations on the claimed population of immunologically polarized MSCs.
While the intended use does not impart any structural limitations on the composition, it should be noted that Betancourt teaches the intended use. Betancourt teaches that the stem cell populations Page 8, lines 13-19). For example, anti-inflammatory STOP-IT cells (i.e. MSC2 phenotype induced by TLR3 stimulation) can be used to treat inflammatory diseases such as inflammatory bowel disease (IBD), Chron’s disease, acute lung injury, chronic pain (e.g. associated with rheumatoid arthritis, and pathogenic infections (Page 8, lines 10-19). 
However, Betancourt fails to teach wherein the method comprises contacting MSCs with a culture medium comprising the combination of a TLR3 ligand and a second inducing agent, wherein the second inducing agent is acetylcholine (claim 16). Additionally, while Betancourt teaches an induced/stimulated mesenchymal stem cell population produced by priming unstimulated MSCs with a TLR3 ligand, Betancourt fails to teach an induced MSC population produced by priming MSCs with a combination of a TLR3 ligand and a second inducing agent, wherein the second inducing agent is acetylcholine (Claims 35 and 36).
 Regarding claim 16- Tang et al teaches that acetylcholine induces MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01).
De Becker et al teaches that mesenchymal stromal cells (i.e. mesenchymal stem cells or MSCs) are currently being investigated for a wide variety of clinical applications (Abstract; Introduction, paragraph 02). They teach that for most applications systemic delivery is preferred, but this requires homing and migration of MSCs to a target tissue (Abstract; Introduction, paragraph 03). While MSC homing has been described, this process does not appear to be highly efficacious because only a few cells reach the target tissue and remain after systemic administration (Abstract; Introduction, paragraph 04). This has been at least partially attributed to low expression of homing molecules, loss of expression of such molecules during expansion, and the heterogeneity of MSC cultures (Abstract). As such, different methods have been developed to improve MSC homing capabilities (Abstract). For example, DeBecker et al teaches that since MSCs downregulate homing molecules during expansion, methods have been Page 78-79, Pretreatment or priming of MSCs in culture or modifying the MSC culture conditions). Such methods include priming MSCs, culturing them under specific culture conditions, such as hypoxia, or culturing MSCs in the presence of different signaling mediators such as cytokines and growth factors (Page 78-79, Pretreatment or priming of MSCs in culture or modifying the MSC culture conditions). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method for producing immunologically polarized MSCs taught by Betancourt to include acetylcholine in the culture medium. The clinical benefits of MSCs are often attributed to their ability to track to injured tissue and exert their effects via local immune modulation, as taught by Betancourt (Page 11, lines 1-10 of Betancourt). While MSCs were known to home to damaged tissue this process is inefficient and therefore methods are needed to increase MSC homing capabilities for clinical use, as taught by De Becker et al. Therefore, one of ordinary skill in the art would be motivated to include acetylcholine in the culture medium to increase MSC migratory capacity, as taught by Tang et al, and improve their therapeutic potential following priming and culture in vitro. One of ordinary skill in the art would expect a reasonable chance of success as Tang et al demonstrated that Acetylcholine treatment induced MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01), similar to that seen during TLR3 priming as shown by Betancourt (Page 25, lines 19-27 of Betancourt). 
Regarding claims 35 and 36- The teachings of Betancourt, Tang et al, and De Becker et al make obvious the culture method of claim 16. As such, they also make obvious cells produced by such a culture method. Therefore, the teachings of Betancourt, Tang et al, and De Becker et al are considered to meet the limitations of claims 35 and 36.
Furthermore, It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Betancourt, Tang et al, and Page 8, lines 10-19 of Betancourt). One of ordinary skill in the art would expect a reasonable chance of success as methods for isolating cells from culture were well known and routine in the art prior to the effective filing date of the claimed invention. 

Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt, previously cited) in view of Tang et al. Journal of Cellular Biochemistry., vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al) as applied to claim 16 above, and further in view of Wang et al. Stem cell Res Ther 6, 100 (2015) (hereinafter referred to as Wang et al, previously cited).
The teachings of Betancourt, Tang et al, and De Becker et al in regards to the limitations of claim 16 have been discussed previously. 
However, they fail to teach wherein the culture medium comprises erythropoietin (EPO).
Wang et al teaches that EPO is known to prevent apoptotic cell death of MSCs in vitro and to increase the numbers of MSCs found in the bone marrow and spleen in vivo (Introduction, paragraph 04). Additionally, EPO treatment led to an increase in the number of microvesicles released from MSCs (Abstract; Fig. 1), led to enhanced anti-apoptotic activity for the microvesicles,(MSC-MVs and EPO-MVs inhibited apoptosis in TGF-β1 treated HK2 cells; Fig. 5), and improved their therapeutic effects in a mouse model of renal injury when compared to microvesicles from untreated MSCs (Discussion, paragraph 05).
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method for producing immunologically polarized MSCs taught by Betancourt, Tang et al, and De Becker et al to include erythropoietin in the culture medium. One of ordinary skill in the art would have been motivated to do so to prevent apoptosis of MSCs in culture and increase their production of beneficial microvesicles, as taught by Wang et al. One of ordinary skill in the art would expect a reasonable chance of success as EPO was known to prevent apoptotic cell death in MSCs and was demonstrated by Wang et al to increase the production of therapeutic microvesicles.
Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt, previously cited) in view of Tang et al. Journal of Cellular Biochemistry., vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al) as applied to claim 16 above, and further in view of Haque et al. The Scientific World Journal, 2013 (hereinafter referred to as Haque et al, previously cited).
The teachings of Betancourt, Tang et al, and De Becker et al in regards to the limitations of claim 16 have been discussed previously. 
However, Betancourt, Tang et al, and De Becker et al fail to teach wherein the culture is conducted under hypoxic conditions.
Haque et al teaches that the culture of MSCs under hypoxic conditions can greatly improve growth kinetics, genetic stability and/or plasticity, the expression of chemokine receptors during in vitro expansion (i.e. enhance migratory capacity), and eventually can increase efficiency of MSC-based regenerative therapeutics (Abstract; 3.1 Proliferation of MSCs, 3.2 plasticity of MSCs, 3.3 Genetic stability of MSCs, 3.4 engraftment of MSCs, Conclusion).
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method for producing immunologically polarized MSCs taught by Betancourt, Tang et al, and De Becker et al to include culturing the MSCs under hypoxic conditions. One of ordinary skill in the art would have been motivated to do so to promote growth and migration of MSCs while maintaining their plasticity, aspects critical to their application in regenerative medicine as taught by Haque et al (Introduction, paragraph 02). One of ordinary skill in the art would have a reasonable expectation of success as the culture of MSCs under hypoxic conditions was known to promote MSC growth and plasticity. 

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012051210 (hereinafter referred to as Betancourt, previously cited) in view of Tang et al. Journal of Cellular Biochemistry., vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al) as applied to claim 16 above, and further in view of Qi et al. Protein Cell. 2015;6(9):638-53 (hereinafter referred to as Qi et al, previously cited).
The teachings of Betancourt, Tang et al, and De Becker et al in regards to the limitations of claim 16 have been discussed previously. 
However, while Betancourt, Tang et al, and De Becker et al make obvious the immunologically polarized MSC population of claim 35, they fail to teach wherein the cells are formulated in a composition comprising a pharmaceutically acceptable excipient, diluent, or carrier (Claim 37).
Qi et al teaches that challenges to cell therapy include cell loss, death, and immune-rejection after transplantation (Abstract; Introduction, paragraph 01; Page 639, Biomaterials as carriers; Page 649, Conclusion and future perspective). They teach that biomaterials have been designed as carriers to deliver cells to a target region/tissue, as barriers to protect cells from the subject’s immune system, or Abstract; Page 639, Biomaterials as carriers; Page 649, Conclusion and future perspective). They teach that Biomaterials can help deliver cells or growth factors more effectively, and improve cell retention, survival, and functionality (Introduction, paragraph 01; Page 649, Conclusion and future perspective).  Qi et al further teaches that the use of biomaterials has improved treatment efficiency compared to cell-based therapy without biomaterials (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of immunologically polarized MSCs taught by Betancourt, Tang et al, and De Becker et al to include a pharmaceutically acceptable excipient, diluent, or carrier as part of the composition of immunologically polarized MSCs. One of ordinary skill in the art would have been motivated to do so to reduce cell death, reduce immune-rejection, improve delivery to a specific target, and to improve therapeutic efficacy, as taught by Qi et al. One of ordinary skill in the art would have a reasonable expectation of success as Qi et al teaches that biomaterials are effective for such task and have improved treatment efficacy compared to cell-based therapy without biomaterials (i.e. carriers).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 32-37 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 10, 14-18 of copending Application No. 17/096,559 (reference application) in view of Tang et al. Journal of Cellular Biochemistry, vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al).

	However, the ‘559 application does not disclose the use of a secondary inducing agent such acetylcholine.
Tang et al teaches that acetylcholine induces MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01).
De Becker et al teaches that mesenchymal stromal cells (i.e. mesenchymal stem cells or MSCs) are currently being investigated for a wide variety of clinical applications (Abstract; Introduction, paragraph 02). They teach that for most applications systemic delivery is preferred, but this requires homing and migration of MSCs to a target tissue (Abstract; Introduction, paragraph 03). While MSC homing has been described, this process does not appear to be highly efficacious because only a few cells reach the target tissue and remain after systemic administration (Abstract; Introduction, paragraph 04). This has been at least partly attributed to low expression of homing molecules, loss of expression of such molecules during expansion, and the heterogeneity of MSC cultures (Abstract). As such, different methods have been developed to improve MSC homing capabilities (Abstract). For example, DeBecker et al teaches that since MSCs downregulate homing molecules during expansion, many groups are Page 78-79, Pretreatment or priming of MSCs in culture or modifying the MSC culture conditions). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method for producing immunologically polarized MSCs taught by ‘559 application to include acetylcholine in the culture medium. De Becker et al teaches that methods for increasing MSC homing capabilities were needed for the clinical use of MSCs. As such, one of ordinary skill in the art would be motivated to include acetylcholine to increase MSC homing capabilities and improve their therapeutic potential, as taught by Tang et al and De Becker et al. One of ordinary skill in the art would expect a reasonable chance of success as Tang et al demonstrated that Acetylcholine treatment induced MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01), which De Becker et al teaches is necessary for improving the therapeutic capacity of MSCs. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not been patented.

Claims 16 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9-10, 14-16, and 18-19 of U.S. Patent No. 11046929 (hereinafter referred to as the 929 patent) in view of Tang et al. Journal of Cellular Biochemistry, vol 113(8), pages 2704-2713. 2010 (Reference 23 from IDS dated 3-17-21, hereinafter referred to as Tang et al) and De Becker et al World J. Stem Cells 2016 March 26; 8(3):73-87 (hereinafter referred to as De Becker et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 929 patent disclose an induced mesenchymal stem cell population with an 

However, the 929 patent does not disclose the use of a secondary inducing agent such acetylcholine.
Tang et al teaches that acetylcholine induces MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01).
De Becker et al teaches that mesenchymal stromal cells (i.e. mesenchymal stem cells or MSCs) are currently being investigated for a wide variety of clinical applications (Abstract; Introduction, paragraph 02). They teach that for most applications systemic delivery is preferred, but this requires homing and migration of MSCs to a target tissue (Abstract; Introduction, paragraph 03). While MSC homing has been described, this process does not appear to be highly efficacious because only a few cells reach the target tissue and remain after systemic administration (Abstract; Introduction, paragraph 04). This has been at least partly attributed to low expression of homing molecules, loss of expression of such molecules during expansion, and the heterogeneity of MSC cultures (Abstract). As such, different methods have been developed to improve MSC homing capabilities (Abstract). For example, DeBecker et al teaches that since MSCs downregulate homing molecules during expansion, many groups are attempting to upregulate their expression by priming MSCs or culturing them under specific culture conditions, such as hypoxia, or in the presence of different signaling mediators such as cytokines and Page 78-79, Pretreatment or priming of MSCs in culture or modifying the MSC culture conditions). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method for producing immunologically polarized MSCs taught by ‘559 application to include acetylcholine in the culture medium. De Becker et al teaches that methods for increasing MSC homing capabilities were needed for the clinical use of MSCs. As such, one of ordinary skill in the art would be motivated to include acetylcholine to increase MSC homing capabilities and improve their therapeutic potential, as taught by Tang et al and De Becker et al. One of ordinary skill in the art would expect a reasonable chance of success as Tang et al demonstrated that Acetylcholine treatment induced MSC migration (Abstract; Introduction paragraph 03, Ach induced MSC migration via the mAChr; Discussion, paragraph 01), which De Becker et al teaches is necessary for improving the therapeutic capacity of MSCs. 

Response to Arguments
	Applicant's arguments filed 09/27/21 have been fully considered but they are not persuasive. The examiner has modified claim rejections to address the newly added claim limitations. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.

Rejections under 35 U.S.C. 103
Applicants argue that Tang et al fails to teach or even suggests that contact with acetylcholine would have any effect whatsoever on the ability of MSCs to express anti-inflammatory mediators as presently claimed (Page 5-6 of remarks filed 09/27/21, bridging paragraph). This argument is not found persuasive as this is a newly added limitation that has been addressed in the present office action. However, it should be noted that while Tang et al does not disclose the production of anti-inflammatory 

Obviousness-type double patenting
	Applicants assert that there are limits on how a secondary reference can be used in an obviousness-type double patenting rejection (Page 7 of remarks filed 09/27/21, last paragraph). They argue that a secondary reference can be used only to interpret the claims and not to supplement the content of the reference claims with an additional disclosure from another source (Page 7 of remarks filed 09/27/21, last paragraph). Applicants cite MPEP section 804 as follows to support their arguments (Page 8 of remarks filed 09/27/21):
Since the doctrine of double patenting seeks to avoid unjustly extending patent rights at the expense of the public, the focus of any double patenting analysis necessarily is on the claims in the multiple patents or patent applications involved in the analysis. 

MPEP 804, emphasis added. 

Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. 

MPEP 804 II.B.2(a), emphasis added. 

	Applicants further argue that nowhere in the MPEP is it stated that a secondary reference can be used to supplement the disclosure and that, as such, the examiners rejection is in error (Page 8 of remarks filed 09/27/21).
	In response to applicants’ arguments, the examiner agrees with applicants that MPEP 804 II.B.2(a) indicates that a double patenting rejection must be based on the claims of the applications or patents in question. However, this does not preclude the use of the disclosure of a secondary reference, 
Lastly, applicants assert that the reference claims require a hypoxia mimetic as an essential claim element while the instant claims do not, and that the examiner incorrectly indicated that paragraph 0044 of the instant application defines a “medium comprising” as including a hypoxia mimetic (Page 8 of remarks filed 09/27/21). 
	In response to applicants’ arguments, the examiner would like to point applicants to page 15 of the office action mailed 07/30/21, and to paragraphs 0007 and 0010-0012 of the instant application for support that the definition of a “medium comprising” includes a hypoxia mimetic. Paragraph 0007 of the instant application states “In a certain embodiment, described herein, is a medium for producing an immunologically polarized multipotent stem cell population from an unstimulated multipotent stem cell population, the medium comprising: a first inducing agent…In a certain embodiment, the medium further comprises a i) a hypoxic condition, ii) a hypoxia mimetic, iii) erythropoietin, or iv) any combination of i), ii), or iii)…” As such, the definition of “a medium comprising” does include a hypoxia mimetic.

Conclusion
Status of the claims
Claims 16 and 23-37 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635